DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
Claims 1-2, 5-6, (9-11)/(1-2), 13-16, 17/(1-2), (18-22, 25-26, 29)/(13-16), (30-31)/(1-2) is/are pending.
Claims 1-2, 5-6, (9-11)/(1-2), 13-16, 17/(1-2), (18-22, 25-26, 29)/(13-16), (30-31)/(1-2) is/are rejected.
Claims 3-4, 7-8, 12, 23-24, 27-28 have been cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Terminal Disclaimer
The terminal disclaimer filed on 11/21/2019 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,308,799 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 5-6, (9-11, 30-31)/(1) is/are rejected on the ground of nonstatutory double patenting as being unpatentable over: 	
 	claims 1-29 of U.S. Patent No. 10,584,238,
 	in view of Applicant’s Admissions.
 	Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,584,238 claims: the polyvinyl chloride composition comprising polyvinyl chloride and the recited copolyester as recited in application claims 1, 5-6, (9-11)/1; articles made from said composition as recited in application claims (30-31)/1.  Features not explicitly claimed are well known in the art. 
 	Applicant states in the specification that the claimed copolyesters are miscible with polyvinyl chloride, and therefore constitutes an admission regarding the miscibility of the claimed copolyesters and polyvinyl chloride.
 	Regarding claims 1, 5-6, (9-11, 30-31)/(1), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the polyvinyl 
 	Further regarding claim 1, since the copolyesters claimed in U.S. Patent No. 10,584,238 are substantially similar to the copolyesters recited in application claim 1, The Examiner has reason to believe that the copolyesters claimed in U.S. Patent No. 10,584,238 would be miscible with polyvinyl chloride as recited in application claim 1, therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594.

Claims 13, 15, 17/(1), (18-22, 25-26, 29)/(13, 15) is/are rejected on the ground of nonstatutory double patenting as being unpatentable over: 	
 	claims 1-29 of U.S. Patent No. 10,584,238, in view of Applicant’s Admissions,
	 	as applied to claims 1-2, 5-6, (9-12, 30-31)/(1) above,
	and further in view of WIKIPEDIA - POLYVINYL CHLORIDE,
	and further in view of PREDICTION OF GLASS TRANSITION TEMPERATURES: BINARY BLENDS AND COPOLYMERS,
	and further in view of GLASS TRANSITION TEMPERATURE IN POLYMER BLENDS.
	WIKIPEDIA - POLYVINYL CHLORIDE provides evidence that polyvinyl chloride has a typical Tg of about 82ºC.
 	PREDICTION OF GLASS TRANSITION TEMPERATURES: BINARY BLENDS AND COPOLYMERS provides evidence that it is well known in the art the Tg of a polymer blend typically lies between the Tg values of the individual polymer components. (Figure 1, etc.)

 	Regarding claims 13, 15, 17/(1), (18-22, 25-26, 29)/(13, 15), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use amorphous copolyesters as claimed in U.S. Patent No. 10,584,238 with high Tg values significantly exceeding the typical Tg of PVC in the claimed PVC-containing compositions in order to produce known PVC-containing articles with increased Tg values relative to the same PVC-containing compositions without the copolyester, since the Tg of a polymer blend generally falls between the Tg values of the individual components (as evidenced by PREDICTION OF GLASS TRANSITION TEMPERATURES: BINARY BLENDS AND COPOLYMERS and GLASS TRANSITION TEMPERATURE IN POLYMER BLENDS), and therefore one of ordinary skill in the art would reasonably expect a blend containing an equal or larger amount of a high Tg amorphous copolyester as claimed in U.S. Patent No. 10,584,238 (which are capable of exhibiting Tg values of at least 100ºC or more) relative to the amount of PVC (which has a comparatively low Tg of 82ºC) would be reasonably expected to have a Tg value which is higher than the Tg of the same PVC-containing composition without the copolyester. 
 	Further regarding claims 13, 15, 17/(1), (18-22, 25-26, 29)/(13, 15), one of ordinary skill in the art would have selected the amount and Tg as claimed in U.S. Patent No. 10,584,238 used in the claimed PVC-containing compositions in order to obtain PVC-containing compositions with the increased Tg values (relative to the same PVC-containing compositions without the 
 	Further regarding claims 13, 15, 17/(1), (18-22, 25-26, 29)/(13, 15), since the heat distortion temperature of a polymeric composition is strongly correlated to the Tg of said composition (i.e., as the Tg of a material increases, typically the heat distortion temperature also increases), one of ordinary skill in the art would have selected the amount and Tg of the a high Tg amorphous copolyester as claimed in U.S. Patent No. 10,584,238 in the claimed PVC-containing compositions in order to raise the Tg and thereby raise the heat distortion temperature of articles made from the claimed PVC-containing compositions in order to obtain the heat distortion temperature required for specific applications (e.g., appliance components, electronic devices, etc.).
	Further regarding claim 13, since the copolyesters claimed in U.S. Patent No. 10,584,238 are substantially similar to the copolyesters recited in application claim 13, The Examiner has reason to believe that the copolyesters claimed in U.S. Patent No. 10,584,238 would be miscible with polyvinyl chloride as recited in application claim 13, therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594.

*     *     *

Claims 1-2, 5-6, (9-11)/(1-2), 13-16, 17/(1-2), (18-22, 25-26, 29)/(13-16), (30-31)/(1-2) is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over: 	
 	• claims 1-34 of copending Application No. 16/220,013 (US 2020/0190307)
or
	• claims 1-38 of copending Application No. 16/946,293 (US 2020/0308388),
	in view of Applicant’s Admissions,
 	and in view of HALE ET AL (US 2010/0159176).
	Copending Application Nos. 16/220,013 and 16/946,293 each claim: a polyvinyl chloride composition comprising polyvinyl chloride and the recited amorphous copolyester in the recited ratio as recited in application claims 1-2, 5-6, (9-11)/(1-2), 13-16, 17/(1-2), (18-22, 25-26, 29)/(13-16); and articles made from said composition as recited in application claims (30-31)/(1-2).  Features not explicitly claimed are well known in the art. 
 	Applicant states in the specification that the claimed copolyesters are miscible with polyvinyl chloride, and therefore constitutes an admission regarding the miscibility of the claimed copolyesters and polyvinyl chloride. 
	HALE ET AL ‘176 disclose that it is well known in the art to form polymer compositions comprising amorphous copolyesters and polyvinyl chloride by melt blending the components, then the melted polymeric composition is utilized either directly or after pelletizing in known forming or processing methods (e.g., extrusion, injection molding, calendaring, etc.) to form a wide variety of useful articles (e.g., films, sheets, profiles, structural and/or architectural elements, housings for electrical or electronic devices, etc.) with useful performance properties (e.g., toughness, heat resistance, etc.), such as heat deflection temperatures as high as 130ºC.  (entire document, e.g., paragraph 0004-0009, 0021-0028, 0045-0046, 0054, 0056-0057, 0060, etc.; Table 1, etc.)  
 	Regarding claims 1-2, 5-6, (9-11)/(1-2), 13-16, 17/(1-2), (18-22, 25-26, 29)/(13-16), (30-31)/(1-2), it would have been obvious to one of ordinary skill in the art before the effective filing 
 	Further regarding claims 1-2, since the copolyesters claimed in copending Application Nos. 16/220,013 and 16/946,293 are substantially similar to the copolyesters recited in applications claims 1-2, The Examiner has reason to believe that the copolyesters claimed in copending Application Nos. 16/220,013 and 16/946,293 would be miscible with polyvinyl chloride as recited in application claim 1-2, therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The rejections on the ground of nonstatutory double patenting based on U.S. Patent No. 10,308,799 have been withdrawn in view of the Terminal Disclaimer filed 11/21/2019.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-6, (9-11, 30-31)/(1-2) is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	HALE ET AL (US 2010/0159176),
	in view of CRAWFORD ET AL (US 2007/0100122),
	and in view of Applicant’s Admissions,
	and in view of SUGIOKA ET AL (US 2015/0247037),
 	and LACK OF ANDROGENICITY AND ESTROGENICITY.
	HALE ET AL ‘176 discloses polymer compositions comprising: (A) 50 wt% or more of a polyester blend component comprising a 5-95 wt% of at least one first polyester and 95-5 wt% of at least one second copolyester (corresponding to the recited “at least one copolyester”); and (B) up to 50 wt% of at least one non-polyester component (e.g., polyvinyl chloride (PVC) resins, etc.); and (C) optional additives (e.g., fillers, pigments, stabilizers, impact modifiers, plasticizers, etc.); wherein the second copolyester(s) is derived from: 

(a) an acid component comprising:
(i) 80-100 mol% terephthalic acid, and 
(ii) up to 20 mol% other dicarboxylic acids; and 
(b) a diol component comprising: 
(i) 10-50 mol% of 2,2,4,4-tetramethyl-1,3-cyclobutanediol (TMCD) (corresponding to copolyester component (b)(i) in application claims 1, 13, 15; and corresponding to copolyester component (b)(ii) in application claims 2, 14, 16), and 
(ii) 50-90 mol% of cyclohexanedimethanol (CHDM) (corresponding to copolyester component (b)(ii) in application claims 1, 13, 15; and corresponding to copolyester component (b)(i) in application claims 2, 14, 16), 




wherein the second copolyester(s) can be amorphous, have a preferred inherent viscosity of 0.5-0.8 dL/g, and preferred Tg values of 90-140ºC (more preferably 100-135ºC).  The first polyester can be a homopolyester or a copolyester. The polymeric compositions can be formed by melt blending the components, then the melted polymeric composition is utilized either directly or after pelletizing in known forming or processing methods (e.g., extrusion, injection molding, calendaring, etc.) to form a wide variety of useful articles (e.g., films, sheets, profiles, structural and/or architectural elements, housings for electrical or electronic devices, etc.) with useful performance properties (e.g., toughness, heat resistance, etc.), such as heat deflection temperatures as high as 130ºC.  (entire document, e.g., paragraph 0004-0009, 0021-0028, 0045-0046, 0054, 0056-0057, 0060, etc.; Table 1, etc.)  However, the reference does not specifically mention the crystallization half-time of the second copolyester. 
	CRAWFORD ET AL ‘122 discloses it is well known in the art to utilize copolyesters derived from: 

(a) an acid component comprising:
(i) 70-100 mol% terephthalic acid, and 
(ii) up to 30 mol% other dicarboxylic acids; and 
(b) a glycol component comprising: 
(i) 40-65 mol% of 2,2,4,4-tetramethyl-1,3-cyclobutanediol (TMCD) (corresponding to copolyester component (b)(i) in application claims 1-2, 13-16), and 
(ii) 35-60 mol% of cyclohexanedimethanol (CHDM) (corresponding to copolyester component (b)(ii) in application claims 1-2, 13-16), 



wherein the copolyesters are amorphous, as characterized by a crystallization half-times of greater than 5 minutes; wherein the copolyesters have an inherent viscosity of 0.5-1.2 dL/g; and wherein the copolyesters have Tg values of 110-160ºC, in blends in typical amounts of 5-95 wt% copolyester and 5-95 wt% other polymer(s), in order to produce compositions which can formed via known methods (e.g., extrusion, injection molding, calendaring, etc.) to form a wide variety of useful articles (e.g., structural and/or architectural elements, housings for electrical or electronic devices, etc.) with advantageous performance properties (e.g., clarity, toughness, heat resistance, hydrolytic stability, etc.).  The reference further discloses that it is well known in the art to incorporate additives (e.g., reinforcing fillers, etc.) into the copolyesters.  (entire document, e.g., paragraph 0009-0016, 0043-0090, 0450, 0455-0476, 0593-0597, 0608-0616, 0624-0627, 0660-0680, etc.; Table 1, 3, 5-6, etc.)
 	Applicant utilizes TRITAN TX2000 as the copolyester component in all working Examples,, which constitutes an admission that TRITAN TX2000 is miscible with polyvinyl chloride.
 	SUGIOKA ET AL ‘037 discloses TRITAN TX2000 is known to be an amorphous copolyester in which the acid component constitutes 100 mol% aromatic dicarboxylic acid and 
 	LACK OF ANDROGENICITY AND ESTROGENICITY provides evidence that the three monomers used to form TRITAN copolyesters is dimethyl terephthalate, CHDM and TMCD. (Abstract, etc.)
	Regarding claims 1-2, 5-6, (9-10, 30-31)/(1-2), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use known amorphous high Tg copolyesters with long crystallization half-times as disclosed in CRAWFORD ET AL ‘122 as the second copolyester(s) in the polyester blend component of the PVC-containing polymeric compositions of HALE ET AL ‘176 in order to produce known PVC-containing articles with desirable and/or improved performance properties (e.g., toughness, heat resistance, heat distortion temperatures, etc.).
 	Further regarding claims 1-2, since SUGIOKA ET AL ‘037 and LACK OF ANDROGENICITY AND ESTROGENICITY provide evidence that TRITAN TX2000 is an amorphous copolyester in which the acid component constitutes 100 mol% dimethyl terephthalate (or terephthalic acid) and the diol component constitutes 36 mol% TMCD and 64 mol% CHDM, TRITAN TX2000 corresponds entirely to the second polyester in HALE ET AL ‘176 (and is substantially similar to the copolyesters of CRAWFORD ET AL ‘122).  Therefore, in view of Applicant’s Admissions (based on the use of TRITAN TX2000 in the working Examples in the specification which implies miscibility of TRITAN TX2000 and polyvinyl chloride), the Examiner has reason to believe that at least some of the second copolyesters utilized in the resin compositions of HALE ET AL ‘176, particularly those copolyesters which are effectively identical or are substantially similar to TRITAN TX2000 (e.g., derived from 
	Further regarding 1-2, 6, since: (i) the specification fails to explicitly define the term “copolyester” in the phrase “the ratio of PVC:copolyester” in the specification or in the phrase “polyvinyl chloride resin:copolyester” in claims 1-2 as including all copolyesters in the polyvinyl chloride composition, even copolyesters that do not conform to all requirements of the recited “at least one copolyester”; and (ii) the claims use the open language “comprising” with respect to the recited polyvinyl chloride composition, which allows for any amount of any type of additional component (including homopolyesters or copolyesters which do not conform to all requirements of the recited “at least one copolyester”); the phrase “copolyester” in the phrase “the ratio of PVC:copolyester” in the specification or in the phrase “polyvinyl chloride resin:copolyester” in claims 1-2 is reasonably interpreted as referring only to the explicitly recited copolyesters conforming to the recited compositional limitations (a)-(b) with the recited amorphous nature, the recited crystallization half time, the recited intrinsic viscosity, and the recited Tg.  Since: (i) the polymeric compositions of HALE ET AL ‘176 can contain 50 or more wt% of the polyester blend component and up to 50 wt% of the non-polyester (e.g., PVC) component; and (ii) the second copolyester(s) (corresponding to the recited “at least one copolyester”) can comprise up to 95 wt% of the polyester blend component; the amount of the second copolyester(s) (corresponding to the recited “at least one copolyester”) can be greater than 1 in the polymeric compositions of HALE ET AL ‘176.  For example, for a composition containing 2.5 wt% of the first polyester(s), 47.5 wt% of the second copolyester(s) (corresponding to the recited “at least one copolyester”), and 50 wt% PVC, the ratio of PVC to 
	Alternatively, regarding claims 1-2, 6, since the first polyester(s) in the polymeric compositions of HALE ET AL ‘176 can be homopolyester(s) -- even assuming that the term “copolyester” in the phrase “polyvinyl chloride resin:copolyester” in claims 1-2 includes all copolyesters in the polyvinyl chloride composition, even copolyesters that do not conform to all requirements of the recited “at least one copolyester”, which is not conceded by the Examiner -- the amount of first polyesters which are homopolyester(s) would not be included in the term “copolyester” in the phrase “the ratio of PVC:copolyester” in the specification or in the phrase “polyvinyl chloride resin:copolyester” in claims 1-2.  Therefore, since: (i) the polymeric compositions of HALE ET AL ‘176 can contain 50 or more wt% of the polyester blend component and up to 50 wt% of the non-polyester (e.g., PVC) component; and (ii) the second copolyester(s) (corresponding to the recited “at least one copolyester”) can comprise up to 95 wt% of the polyester blend component; the ratio of PVC resin to the second copolyester(s) (corresponding to the recited “at least one copolyester”) can be greater than 1 in the polymeric compositions of HALE ET AL ‘176.  For example, for a composition containing 2.5 wt% of the first homopolyester(s), 47.5 wt% of the second copolyester(s) (corresponding to the recited “at least one copolyester”), and 50 wt% PVC, the ratio of PVC to the second copolyester(s) (corresponding to the recited “at least one copolyester”) is 50:47.5 (95 parts second copolyester(s) to 100 parts PVC resin).

 	Regarding claim 11/(1-2), one of ordinary skill in the art would have selected the melt viscosity of the second copolyester in the polymeric compositions of HALE ET AL ‘176 in order to optimize blending and/or compatibility with the PVC and/or other components, and/or to adjust the overall melt viscosity of the polymeric composition to facilitate specific manufacturing processes (e.g., calendaring, injection molding, extrusion, blowing, etc.). 

Claims 13-16, 17/(1-2, 31), (18-22, 25-26, 29)/(13-16) is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	HALE ET AL (US 2010/0159176), in view of CRAWFORD ET AL (US 2007/0100122), and in view of Applicant’s Admissions, and in view of SUGIOKA ET AL (US 2015/0247037), and LACK OF ANDROGENICITY AND ESTROGENICITY,
	 	as applied to claims 1-2, 5-6, (9-11, 30-31)/(1-2) above,
	and further in view of WIKIPEDIA - POLYVINYL CHLORIDE,
	and further in view of PREDICTION OF GLASS TRANSITION TEMPERATURES: BINARY BLENDS AND COPOLYMERS,
	and further in view of GLASS TRANSITION TEMPERATURE IN POLYMER BLENDS.
	WIKIPEDIA - POLYVINYL CHLORIDE provides evidence that polyvinyl chloride has a typical Tg of about 82ºC.

	GLASS TRANSITION TEMPERATURE IN POLYMER BLENDS provides evidence that it is well known in the art the Tg of a polymer blend (e.g., miscible, semi-miscible, or immiscible blends) typically lies between the Tg values of the individual polymer components. (Figure 1, 7, etc.)
 	Regarding claims 13-16, 17/(1-2), (18-22, 25-26, 29)/(13-16), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use known amorphous copolyesters as disclosed in CRAWFORD ET AL ‘122 with high Tg values significantly exceeding the Tg of PVC as the second copolyester in the polyester component of the PVC-containing polymeric compositions of HALE ET AL ‘176 in order to produce known PVC-containing articles with increased Tg values, since the Tg of a polymer blend generally falls between the Tg values of the individual components (as evidenced by PREDICTION OF GLASS TRANSITION TEMPERATURES: BINARY BLENDS AND COPOLYMERS and GLASS TRANSITION TEMPERATURE IN POLYMER BLENDS), and therefore one of ordinary skill in the art would reasonably expect a blend containing a significant (e.g., approaching 95 wt% of the polymeric composition as a whole) or an equal amount of a high Tg amorphous copolyester in accordance with HALE ET AL ‘176 and CRAWFORD ‘122 (which has preferred Tg values of at least 100ºC or more) relative to the amount of PVC (which has a comparatively low Tg of 82ºC) would be reasonably expected to have a Tg value which is higher than the Tg of the same PVC-containing composition without the high Tg amorphous copolyester. 

 	Further regarding claims 13-16, 17/(1-2), 18/(13-16), since the heat distortion temperature of a polymeric composition is strongly correlated to the Tg of said composition (i.e., as the Tg of a material increases, typically the heat distortion temperature also increases), ordinary skill in the art would reasonably expect a blend containing a significant (e.g., approaching 95 wt% of the polymeric composition as a whole) or an equal amount of a high Tg amorphous copolyester in accordance with HALE ET AL ‘176 and CRAWFORD ‘122 (which has preferred Tg values of at least 100ºC or more) relative to the amount of PVC (which has a comparatively low Tg of 82ºC) would be reasonably expected to have a heat distortion temperature which is higher than the heat distortion temperature of the same PVC-containing composition without the high Tg amorphous copolyester. 
 	Further regarding claims 13-16, 17/(1-2), 18/(13-16), one of ordinary skill in the art would have selected the amount and Tg of the second copolyester having a high Tg in the polymeric compositions of HALE ET AL ‘176 in order to raise the Tg and thereby also raise the heat distortion temperature of articles made from the polymeric compositions of HALE ET AL ‘176 in order to obtain polymeric compositions with sufficiently high heat distortion temperature required for specific high temperature applications (e.g., appliance components, electronic devices, etc.).

	Regarding 13-16, 26/(13-16), since: (i) the specification fails to explicitly define the term “copolyester” in the phrase “the ratio of PVC:copolyester” in the specification or in the phrase “polyvinyl chloride resin:copolyester” in claims 13-16 as including all copolyesters in the polyvinyl chloride composition, even copolyesters that do not conform to all requirements of the recited “at least one copolyester”; and (ii) the claims use the open language “comprising” with respect to the recited polyvinyl chloride composition, which allows for any amount of any type of additional component (including homopolyesters or copolyesters which do not conform to all requirements of the recited “at least one copolyester”); the phrase “copolyester” in the phrase “the ratio of PVC:copolyester” in the specification or in the phrase “polyvinyl chloride 
	Alternatively, regarding claims 13-16, 26/(13-16), since the first polyester(s) in the polymeric compositions of HALE ET AL ‘176 can be homopolyester(s) -- even assuming that the term “copolyester” in the phrase “polyvinyl chloride resin:copolyester” in claims 13-16 includes all copolyesters in the polyvinyl chloride composition, even copolyesters that do not conform to all requirements of the recited “at least one copolyester”, which is not conceded by the Examiner -- the amount of first polyesters which are homopolyester(s) would not be included in the term “copolyester” in the phrase “the ratio of PVC:copolyester” in the specification or in the phrase “polyvinyl chloride resin:copolyester” in claims 13-16.  Therefore, since: (i) the polymeric compositions of HALE ET AL ‘176 can contain 50 or more wt% of the polyester blend component and up to 50 wt% of the non-polyester (e.g., PVC) component; and (ii) the second 
	Regarding claims (21-22)/(13-16), one of ordinary skill in the art would have utilized known PVC-type resins (e.g., rigid PVC resins with relatively high Tg values) as the non-polyester component in the polymeric compositions of HALE ET AL ‘176 in order to tailor the performance properties (e.g., cost, flexibility and/or stiffness, strength, etc.) for specific applications.

Response to Arguments
Applicant's arguments filed 02/16/2021 have been fully considered but they are not persuasive.
	(A) Applicant argues HALE ET AL ‘176 fails to teach the claimed invention because HALE ET AL ‘176 “does not disclose a miscible blend of a polyvinyl chloride resin and at least In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
 	The present claims 1-2 only require that the polyvinyl chloride resin be miscible “with at least one copolyester”.   As long as the polyvinyl chloride resin is miscible with any one copolyester in the recited composition -- regardless of whether that one copolyester conforms to the recited requirements of the recited “at least one copolyester” in claims 1-2 -- the miscibility limitation in present claims 1-2 will be satisfied.  Since in view of Applicant’s Admissions (based on the use of TRITAN TX2000 in the working Examples in the specification which implies miscibility of TRITAN TX2000 and polyvinyl chloride), the Examiner has reason to believe that at least some of the second copolyesters utilized in the resin compositions of HALE ET AL ‘176, particularly those copolyesters which are effectively identical or are substantially similar to TRITAN TX2000 (e.g., derived from similar proportions of terephthalic acid or dimethyl terephthalate, CHDM and TMCD), would be miscible with a polyvinyl chloride resin, which meets the limitations of present claims 1-2.
	(B) Applicant argues that HALE ET AL ‘176 fails to disclose compositions in which the ratio of PVC to “copolyester” is greater than one, because the term “copolyester” in the phrase “polyvinyl chloride resin:copolyester” in claims 1-2, 13-16 includes all copolyesters in the polyvinyl chloride composition.  
all copolyesters in the polyvinyl chloride composition, even copolyesters that do not conform to the recited “at least one copolyester”; and (ii) the claims use the open language “comprising” with respect to the recited polyvinyl chloride composition, which allows for any amount of any type of additional component (including homopolyesters or copolyesters which do not conform to the recited “at least one copolyester”); the phrase “copolyester” in the phrase “polyvinyl chloride resin:copolyester” in claims 1-2, 13-16 is reasonably interpreted as referring only to copolyesters conforming to the recited requirements of the recited “at least one copolyester” (i.e., compositional limitations (a)-(b) with the recited amorphous nature, the recited crystallization half time, the recited intrinsic viscosity, recited Tg, etc.).  Since: (i) the polymeric compositions of HALE ET AL ‘176 can contain 50 or more wt% of the polyester blend component and up to 50 wt% of the non-polyester (e.g., PVC) component; and (ii) the second copolyester(s) (corresponding to the recited “at least one copolyester”) can comprise up to 95 wt% of the polyester blend component; the amount of the second copolyester(s) (corresponding to the recited “at least one copolyester”) can be greater than 1 in the polymeric compositions of HALE ET AL ‘176.  For example, for a composition containing 2.5 wt% of the first polyester(s), 47.5 wt% of the second copolyester(s) (corresponding to the recited “at least one copolyester”), and 50 wt% PVC, the ratio of PVC to the second copolyester(s) (corresponding to the recited “at least one copolyester”) is 50:47.5.
	Alternatively, even assuming that the term “copolyester” in the phrase “polyvinyl chloride resin:copolyester” in claims 1-2, 13-16 includes all copolyesters in the polyvinyl chloride composition, even copolyesters that do not conform to all requirements of the recited “at not conceded by the Examiner -- since the first polyester(s) in the polymeric compositions of HALE ET AL ‘176 can be homopolyesters, the amount of first polyesters which are homopolyester(s) would not be included in the term “copolyester” in the phrase “polyvinyl chloride resin:copolyester” in claims 1-2, 13-16.  Therefore, since: (i) the polymeric compositions of HALE ET AL ‘176 can contain 50 or more wt% of the polyester blend component and up to 50 wt% of the non-polyester (e.g., PVC) component; and (ii) the second copolyester(s) (corresponding to the recited “at least one copolyester”) can comprise up to 95 wt% of the polyester blend component; the ratio of PVC resin to the second copolyester(s) (corresponding to the recited “at least one copolyester”) can be greater than 1 in the polymeric compositions of HALE ET AL ‘176.  For example, for a composition containing 2.5 wt% of the first homopolyester(s), 47.5 wt% of the second copolyester(s) (corresponding to the recited “at least one copolyester”), and 50 wt% PVC, the ratio of PVC to the second copolyester(s) (corresponding to the recited “at least one copolyester”) is 50:47.5.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

March 27, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787